DETAILED ACTION
	This is in response to the application filed on July 8, 2020 where Claims 1 – 12, of which Claims 1, 5, and 9 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1 – 12 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
1.	Regarding Claims 1, 2, 5, 6, and 9 – 12, the claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.
2.	Regarding Claims 1, 5, and 9, each of the claims are directed to two different statutory classes of inventions method and apparatus.  Each claim must be directed to a single statutory class. See MPEP 2173.05(p).
3.	Regarding Claims 2 – 4, 6 – 8, and 10 – 12, the claims are rejected based on their dependency of Claims 1, 5, and 9 and since the claims do not resolve the issue of two statutory classes being claimed.
4.	Regarding Claims 1, 2, 5, 6, and 9, the claims are rejected as prolix because they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined. See MPEP 2173.05(m).
5.	Regarding Claims 3 – 4, 7 – 8, and 10 – 12, the claims are rejected based on their dependency of Claims 1, 3, and 9 and since the claims further render the metes and bounds of the claimed subject matter undeterminable.
6.	Regarding Claim 1 – 5 and 9, the claim recites the acronym “BNET” and the Examiner requests that the acronym be provided with their defined meaning in the first claim using such acronym to avoid ambiguity.  Currently, “BNET” is ambiguous to its meaning.
7.	Regarding Claim 1, the claim states “(t)he BNET is a network forwarding messages based on verified UIDs.”  However, it is unclear as to whether the BNET is a structure or functional limitation required in the claimed invention or if it is merely descriptive of the method and does not carry much patentable weight.
8.	Regarding Claim 1, the claim states “(a) LCS…provides certificate services for all clients with UID: C1_R1_X given the clients’ C1 and R1 are the same and the LCS.”  However, X is a variable which is supposed to identify “all clients” and is therefore indefinite. See MPEP 2173.05(b).
9.	Regarding Claim 3, the claim states “using BNET distribute identity to login any website without preregistration or using username and password” is ambiguous since registration with BNET is expected.  It is unclear if “without preregistration or using username and password” refers to BNET or any website.
10.	Regarding Claim 4, the claim states “using BNET distribute identity to sign and to verify transactions, to sign and to verify contracts, to sign and to verify identifications, to sign and to verify remote controls commands, and for situations that require to sign and to verify messages.”   The claim lists various message types (i.e., transactions, remote control commands) that are to be signed and verified and then the scope of situations that require to sign and verify messages.  The limitation of “situations that require to sign and verify messages” appears to be subjective in nature and is indefinite since the specification does not provide any standard for measuring the scope of the claim.  See MPEP 2173.05(b).
11.	Regarding Claim 5, the claim states “(a) client…activated with a low identity level.”  The limitation appears to be subjective in nature and is indefinite since the specification does not provide any standard for measuring the scope of the claim.  See MPEP 2173.05(b).
12.	Regarding Claim 6, the claim recites the acronym “HCS” and the Examiner requests that the acronym be provided with their defined meaning in the first claim using such acronym to avoid ambiguity.  Currently, “HCS” is ambiguous to its meaning.
13.	Regarding Claim 7, the claim recites the limitation “any other credential method for identification” is indefinite since the specification does not provide any metes and bounds to the number and types of additional methods that can be used for identification. See MPEP 2173.05(d).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,931,661; U.S. Patent 10,547,457; U.S. Patent 7,984,479.
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496